Per Curiam.
The riotous acts attending the picketing of the plaintiff’s shop and the general course of conduct of the defendants’ members towards him establish that the picketing heretofore carried on in this case was not peaceful, nor intended so to be. The learned court at Special Term properly found herein that “ it appears quite clearly that large numbers of strikers and their sympathizers assemble daily at the various entrances of the very large building in which plaintiff occupies a portion of two floors, and by the *408calling of epithets and their mere presence in large numbers interfere with the employees of the plaintiff when going to and returning from their work, to an extent .which constitutes an unjust invasion of plaintiff’s rights in the legitimate carrying on of his lawful business.” (126 Misc. 781.)
This finding of fact in itself, coupled with the fact that the acts so done were the natural result of the provocatory articles in the newspaper issued by the official organ of the International Ladies Garment Workers Union, the organ of the employees in the industry in which all the parties hereto are interested, would require the granting of the relief asked. The learned court in its opinion referred to the fact that there was danger that such disorderly outbreaks as had occurred herein might occur again.
The order appealed fro"m should, therefore, be reversed, with ten dollars costs and disbursements to the appellant, and the motion for injunction granted.
Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion for injunction pendente lite granted.